DETAILED ACTION
Claims 1-19 are pending.  Of these, claims 15-18 are withdrawn as directed to a nonelected invention.  Therefore, claims 1-14 and 19 are under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of Group I, claims 1-14 and 19, is acknowledged.  The election having been made without traverse, the restriction requirement is still considered proper and is made FINAL. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application 201941050413 filed in IN. It is noted, however, that applicant has not filed a certified copy of the priority application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/01/2022 was filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1-13, each of these claims recites the “vaginal ring pessary [20].”  While it is permissible for a claim to recite a reference character corresponding to elements recited in the specification or drawings in conjunction with recitation of the same element in the claims, the reference character should be enclosed within parentheses to avoid confusion with other numbers that may be used in the claims.  MPEP 608.01(m).  Here, number 20 is enclosed by brackets and not parenthesis, such that it is not clear whether element 20 of Figure 1 is being referred to, or rather whether the number has some other meaning.  Clarification is required.  Dependent claim 14 is also rejected because it does not clarify the point of confusion.
Claims 5-6 and 19 each recite that the polymer comprises “Part A and Part B” silicone materials.  This limitation is indefinite because it is unclear what it means for silicone materials to comprise two parts A and B.  Are there two silicone polymers in the polymer matrix?  Is there one silicone polymer in which a portion of its chemical structure is labeled A and another portion labeled B, and if so, what is the identity of these portions?  Clarification is required.  
Claims 8-12 and 14 each recite “preferably.”  This term renders the claim indefinite, because it is unknown whether the structural element following “preferably” is required to be present.  See MPEP 2173.05(d).  Clarification is required.
Claim 10 recites “the diameter of the ring,” which renders the claim indefinite because it is not clear if said diameter is in reference to the inner diameter or outer diameter of the ring.  Clarification is required.  
Claim 19 recites “the hormonal loading.”  The meaning of this limitation is unclear, since the claim does not earlier refer to any hormonal loading.  The claim does recite the presence of “estrogen,” but this term is of different scope than “hormone.”  Clarification is required.  
Additionally, claim 2 recites the trade name MED-4870.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a chemical compound and, accordingly, the identification/description is indefinite. Clarification is required.  
Additionally, claim 2 recites that the polymer “comprises of Liquid silicone rubber MED-4870.”  This limitation renders the claim indefinite because base claim 1 recites that the pessary comprising the polymer matrix is “rigid.”  How can a rigid pessary be formed of a silicone that is liquid?  Is the Liquid silicone rubber of claim 2 in addition to the silicone elastomer of claim 1, or is it the same silicone?  If the liquid silicone rubber undergoes a chemical process resulting in its solidification, the polymer matrix can be said to be “formed from” MED-4870 liquid silicone rubber, but it is unclear how the polymer matrix could comprise a liquid silicone rubber as recited by the claim.  Clarification is required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksen (Am J Obstet Gynecol 1999;180-1072-9; of record in IDS) in view of Campos Perez et al. (US Pat. Pub. 2016/0250229).
As to claims 1, 3-5, 7-10, and 13-14, Eriksen discloses a method of treating vaginal mucosal atrophy comprising administration of a silicone vaginal ring pessary (“Estring”) in the form of an annular ring and which comprises 2 mg of the steroidal hormone estradiol (“estrogen” of claims 1 and 3-14) as the active, which undergoes sustained release from the ring for 90 days (Abstract and 1st full paragraph of page 1073).  Eriksen teaches that the treatment lasts for 36 weeks, but that the ring had to be replaced at 12 weeks and again at 24 weeks (last paragraph of page 1073).
As to claims 1, 3-5, 7-10, and 13-14, Eriksen does not further expressly disclose that the pessary is rigid or that the estrogen is homogenously distributed in a matrix of the silicone as recited by claim 1, or that upon insertion the sustained release of the estrogen continues over a period of 6 months as recited by claim 1.  Nor does Eriksen disclose the ratio of the estrogen to the polymer (claim 3), the loading amount of estrogen recited by claim 4, that the silicone polymer comprises two parts of silicone materials (claim 5) nor the outer, inner, or cross section diameters as recited by claims 7-10.
Campos Perez discloses an annular pessary comprising the steroidal hormone progesterone homogeneously distributed in the pessary body, wherein the pessary body is formed from dimethylsiloxane elastomer (a “silicone elastomer”), and wherein the pessary provides for prolonged, sustained, and continuous release of the progesterone for at least 6 months (Abstract and paragraph 29 and claims 1 and 4 of Campos Perez).  The dimethylsiloxane that is used to form the pessary body comprises a mixture of polydimethylsiloxane and vinyl-polydimethylsiloxane (i.e., a Part A and a Part B silicone material of claim 5).  Campos Perez teaches that the outer diameter of the pessary is 65 plus or minus 2 mm (i.e., 63-66 mm, which reads on the diameters of claims 7-8) and the inner diameter is 59 mm (which is within the range of claim 9) (paragraphs 53-57).  
As to claims 1, 3-5, 7-10, and 13-14, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the teachings of Eriksen by incorporating the estrogen instead of progesterone into a rigid pessary formed from the rigid, two-part silicone materials taught by Campos Perez in lieu of using the Estring device, since Campos Perez teaches that a pessary so formed is able to deliver estrogen continuously for 6 months, which would allow patients to use just one device for the 6 month treatment period taught by Eriksen instead of inconveniently having to replace the device at 12 weeks and again at 24 weeks.  The expected advantage with respect to patient convenience from using the Campos Perez device to deliver the estrogen provides a strong rationale to make the proposed modification, because he strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) (“Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.”).
Regarding claims 3-4, it further would have been prima facie obvious to select amounts of the estrogen within the range of claim 4 and which results in a ratio of estrogen to polymer within the ranges of claims 3 and 19, since said amount of estrogen is a result effective variable that will affect the amount of estrogen that could be delivered from the pessary and therefore its therapeutic efficacy, and since the polymer is responsible for holding the estrogen and dispensing it in a sustained manner, the amount of polymer relative to the amount of estrogen will be a result effective variable that will affect its ability to continuously to load and then deliver the estrogen in a sustained and continuous manner.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 10, it further would have been well within the purview of the skilled artisan to select a cross section diameter that would be within the recited range and which would be suitable for the ring in light of Campos Perez’s disclosure of values for the inner and outer diameters that are within the presently claimed ranges.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 2, 6, 11-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksen (Am J Obstet Gynecol 1999;180-1072-9; of record in IDS) in view of Campos Perez et al. (US Pat. Pub. 2016/0250229) as applied to claims 1, 3-5, 7-10, and 13-14 above, and further in view of the NUSIL MED-4870 product sheet (of record in IDS).
The teachings of Eriksen and Campos Perez are relied upon as discussed above, but they do not further expressly disclose that the silicone is liquid silicone rubber MED-4870 (claims 2 and 19) comprising a ratio of part A to part B of 1:1 (claim 6), the durometer of the pessary (claim 11) or tensile strength of claims 12 and 19, or the mechanical strength of claim 12.
The NUSIL MED-4870 product sheet discloses NuSil MED-4870 as a liquid silicone rubber comprising two parts A and B that are present in 1:1 mixing ratio, and states that this material is suitable for use in human implantation “for a period greater than 29 days.”  
As to claims 2, 6, 11-12, and 19, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the pessary device of Eriksen and Campos Perez as combined supra by selecting NUSIL MED-4870 as the type of two part silicone elastomer for forming the matrix of the pessary, because the NUSIL MED-4870 product sheet expressly teaches that this material is suitable for use in a long term medical implant for humans, such that the skilled artisan reasonably would have expected that it could be used as the type of two part silicone elastomer in the pessary device of Eriksen and Campos Perez as combined supra.  Such a modification is merely the substitution of one known prior art element for another according to known methods to achieve predictable results, which is prima facie obvious.  MPEP 2143.  
The resulting pessary device is viewed as having the durometer, tensile strength, and mechanical strengths recited by claims 11-12, since it is formed of the same polymeric matrix recited by the claims, and a product cannot be separated from its properties.  Additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        
/Patricia Duffy/Primary Examiner, Art Unit 1645